Shaw, C. J.
The only question of importance in the present case is, whether the judgment formerly rendered for the plaintiff, on this same acceptance, is a bar to the present action. It is insisted that the acceptance is one single entire contract; *370and if it is so, it is clear that one judgment upon it is a bar to any other action.
Formerly it was held, that there could be but one action on one contract; and where the contract was to pay by instalments, and an action was brought for breach of the contract, by the failure of payment of one instalment, it was a question whether the whole amount, including instalments not yet due, should be given in damages, or whether the plaintiff, if he thought fit to sue before all the instalments were due, must lose the amount of those not due. One or the other result seemed to be the necessary legal consequence of regarding the contract as single and entire.
But it has long been held, that in assumpsit, if the acts stipulated to be done, though all stipulated for by one contract, are several, an action will lie for each successive breach. This doctrine was considered and illustrated in a recent case ; and it is therefore not necessary to recapitulate the positions taken and the authorities cited. Badger v. Titcomb, 15 Pick. 409.
The question is, whether, by a fair construction, the acceptance in the present case is an undertaking to perform one duty at one time, and then to terminate ; or whether it is a stipulation to do more than one." It is an acceptance and undertaking to pay the plaintiff two hundred dollars out of the first money belonging to the drawer, which the acceptor should receive on account of the Eastern Star, a newspaper establishment, transferred by the drawer to the acceptors.
It is obviously a conditional undertaking. Was the whole obligation to be void, if the amount collected should not reach $ 200, and all right to demand any thing suspended, until the full sum should be received ? We cannot consider this the true meaning. It appears to us that the intention was, that the acceptors should pay to the amount of $ 200, if so much should oe collected ; otherwise, such part of the sum as should be collected. This seems to have been the construction adopted by the acceptors, by their paying a part, and yielding to a judgment for a part. But if payment was not to be suspended until the full $ 200 should be collected, and as it might never be collect*371ed, then the conclusion of law must be that such part as should be collected should be paid in reasonable time, if requested. No other reasonable construction can be put upon it. It is a general rule, that when a duty is to be done, and no time fixed, it must be done in a reasonable time. Taking this legal conclu s'on, in connexion with the terms of the acceptance, it is an undertaking to pay out of a particular fund, from time to time as received, on reasonable request. The payment, therefore, of part of the amount does not bar the claim for the balance, when collected ; and we think the contract, being to pay from time on request, is a contract to be performed at different times, and therefore a judgment for one breach in not paying a part is not a bar to an action on another breach, in not paying on demand the balance admitted to have been collected. The court are therefore of opinion that the plaintiff, on the case stated, is entitled to recover judgment for the balance due on the acceptance.